FARMER, J.
In this belated appeal from an order summarily denying relief under rule 3.850, we reverse for an evidentiary hearing. Both the claim of newly discovered evidence in the form of different medical opinions based on recently released documents from the FBI files, and the failure to disclose Brady materials in the form of the Sheriffs Department report are legally cognizable and should not have been denied summarily. Because of this reversal the trial court should also allow defendant to amend his rule 3.850 motion to include his claim that the indictment was obtained by perjury.
In view of the circumstances of this case, we suggest that the trial court proceed with all deliberate speed in scheduling the evidentiary hearing and to advance it over all other pending matters seeking postcon-viction relief.
' REVERSED AND REMANDED.
STONE and GROSS, JJ., concur.